 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                   No. 2:16-cv-02299-TLN-CKD (PS)
12                       Plaintiff,
13           v.                                        ORDER AND
14    MAZYAR YAGHOUBIAN, et al.                        ORDER TO SHOW CAUSE
15                       Defendants.
16

17          Presently pending before the court is a motion to vacate judgment by defendants Chris

18   Camp and Kareem Ahmed (ECF No. 81), as well as the court’s November 7, 2018 order to show

19   cause (ECF No. 83). These matters came on for hearing on December 12, 2018, before the

20   undersigned. Pro se defendants Chris Camp and Kareem Ahmed appeared on their own behalf,

21   and Bradley Smith appeared on behalf of plaintiff. After review of the briefing, the relevant

22   portions of the record, the oral arguments, and good cause appearing therefor, THE COURT

23   FINDS AS FOLLOWS:

24          BACKGROUND

25          On September 27, 2016, plaintiff filed this action against Mazyar Yaghoubian, Chris

26   Camp, Kareem Ahmed, and Boa Hoang, alleging violations of the Americans with Disabilities

27   Act (“ADA”) (42 U.S.C. § 12101, et seq.) and the Unruh Civil Rights Act (Cal. Civ. Code § 51-

28   53). (See ECF No. 1.) After being served, defendants Hoang and Yaghoubian failed to appear,
                                                      1
 1   plead, or answer the complaint, and plaintiff moved for entry of default against each. (See ECF

 2   Nos. 7, 16.) Accordingly, the Clerk of the Court entered default as to defendants Hoang and

 3   Yaghoubian. (ECF Nos. 8, 17.)

 4          On December 16, 2016, defendants Camp and Ahmed filed an answer. (ECF No. 20.) In

 5   the answer, defendants did not raise the affirmative defense of insufficient service of process.

 6   After filing their answer, Camp and Ahmed were unresponsive to plaintiff and the court. As a

 7   result, after motion by plaintiff, Camp’s and Ahmed’s answer was stricken by the court on August

 8   11, 2017, “pursuant to Fed. R. Civ. P. 37(b)(2)(A)(iii), based upon [defendants’] repeated failure

 9   to comply with the court’s orders to provide discovery.” (ECF No. 47.)

10          Default judgement was entered against all defendants on January 8, 2018. (ECF No. 54.)

11   Plaintiff later moved to enforce the judgement against defendant Chris Camp only. (ECF No.

12   72.) Chris Camp was ordered to appear for a judgment debtor exam on June 27, 2018. (ECF No.

13   73.) The judgement debtor exam was continued twice. Notably, on August 28, 2018, the court

14   was provided with a stipulated request, signed by Chris Camp, to continue the judgment debtor

15   exam for a second time. (ECF No. 77.) The exam was rescheduled for October 3, 2018, but

16   Chris Camp failed to appear. (ECF Nos. 78, 80.)

17          At the December 12, 2018 hearing, the court learned that Chris Camp reportedly

18   attempted to continue this judgment debtor exam a third time, but plaintiff refused. Camp and

19   Ahmed also explained that they sought legal advice and were advised to file the motion to vacate

20   the judgment, which they filed on October 25, 2018. (ECF No. 81.) Pursuant to Federal Rule of
21   Civil Procedure 60(b)(4), defendants claim that the judgment against them is void because the

22   court lacks jurisdiction due to insufficient service of process. (ECF No. 81 at 2.)

23          Plaintiff filed an exceptionally late opposition to defendants’ motion to vacate on

24   December 11, 2018, the eve of the hearing. (ECF No. 89.) Plaintiff’s attorney Dennis Price

25   explained in an attached declaration that the opposition was late due to a malware attack suffered

26   by his law firm that was not resolved until November of 2018. (ECF No. 89-1 at 1-2.)
27          Despite the malware attack, on November 2, 2018, plaintiff was able to submit a proposed

28   certification of fact of contempt based upon Chris Camp’s failure to appear at the judgement
                                                       2
 1   debtor exam. (ECF No. 82.) As a result, the undersigned ordered Camp to appear at a hearing

 2   and show cause why he should not be held in contempt or have other appropriate sanctions

 3   imposed against him based on his failure to appear. (ECF No. 83.)

 4          At the December 12, 2018 hearing, defendants Camp and Ahmed explained that the store

 5   at the heart of this matter has since been closed, and that they do not own the premises because

 6   they were tenants of the building. They also explained that they have attempted to work with

 7   plaintiff to resolve this matter, but do not have much available cash to either hire legal

 8   representation or pay the default judgement. Moreover, defendants expressed their willingness to

 9   work with the owner of the property to ensure that any ADA compliance issues at the location are

10   resolved.

11          The court proposed that the parties conduct further settlement negotiations regarding the

12   resolution of the enforcement of the judgment in this matter. Bradley Smith indicated that

13   plaintiff was not interested in any such negotiations.

14          LEGAL STANDARD

15          “The court may relieve a party . . . from a final judgment, order, or proceeding [based

16   upon a finding that] . . . the judgment is void.” Fed. R. Civ. P. 60(b)(4). “Rule 60(b)(4) applies

17   only in the rare instance where a judgment is premised either on a certain type of jurisdictional

18   error or on a violation of due process that deprives a party of notice or the opportunity to be

19   heard.” United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010).

20                  Federal courts considering Rule 60(b)(4) motions that assert a
                    judgment is void because of a jurisdictional defect generally have
21                  reserved relief only for the exceptional case in which the court that
                    rendered judgment lacked even an “arguable basis” for jurisdiction.
22                  Nemaizer v. Baker, 793 F.2d 58, 65 (C.A.2 1986); see, e.g., Boch
                    Oldsmobile, supra, at 661-662 (“[T]otal want of jurisdiction must be
23                  distinguished from an error in the exercise of jurisdiction, and . . .
                    only rare instances of a clear usurpation of power will render a
24                  judgment void” (brackets and internal quotation marks omitted)).
25   United Student Aid Funds, Inc., 559 U.S. at 271.

26          A defendant in federal court may challenge the court’s jurisdiction to hear a matter based
27   upon insufficient service of process. Fed. R. Civ. P. 12(b)(5). However, when a defendant fails

28   to raise the defense of insufficient service of process in his answer or first responsive pleading,
                                                        3
 1   that defense is waived. See Fed. R. Civ. P. 12(h)(1); Savarese v. Edrick Transfer & Storage, Inc.,

 2   513 F.2d 140, 145 (9th Cir. 1975) (“Under rule 12(h)(1), Edrick could be held to have waived a

 3   defense of insufficiency of service of process when it failed to raise it in its answer or by a rule 12

 4   motion”).

 5           Additionally, pro se litigants are expected to comport with these and all other rules

 6   governing federal practice. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (overruled on

 7   other grounds) (“Pro se litigants must follow the same rules of procedure that govern other

 8   litigants”); E.D. Cal. L.R. 183(a) (“Any individual representing himself or herself without an

 9   attorney is bound by the Federal Rules of Civil or Criminal Procedure, these Rules, and all other

10   applicable law. All obligations placed on ‘counsel’ by these Rules apply to individuals appearing

11   in propria persona”).

12           DISCUSSION

13           Here, defendants argue that “the judgment is void as this Court lacks jurisdiction due to

14   insufficient service of process.” (ECF No. 81 at 2.) Defendants assert that service of process was

15   insufficient because “they were never validly served . . . [and they] were not properly served with

16   the notice of motion for default, the order entering default or the default judgement.” (ECF No.

17   81 at 3.)

18           Troublingly, plaintiff did not file a timely opposition to this motion. Yet, defendants’

19   argument is fundamentally flawed. Defendants failed to raise the affirmative defense of

20   insufficient service of process in their answer. (ECF No. 20.) Therefore, this defense was
21   waived, early on in this matter. See Fed. R. Civ. P. 12(h)(1).

22           Furthermore, default judgment was entered after numerous hearings and orders from this

23   court that defendants ignored. (See ECF Nos. 22-24, 26, 31, 32-33, 36, 39, 41-42, 47.) While

24   defendants claim that they never received the motion for default judgement or the court’s

25   subsequent order, it was the defendants’ responsibility to maintain a current address with both the

26   court and plaintiff. See E.D. Cal. L.R. 131(a) (“Counsel Identification”); 182(f) (“Each
27   appearing. . . pro se party is under a continuing duty to notify the Clerk and all other parties of

28   any change of address or telephone number of . . . the pro se party. Absent such notice, service of
                                                         4
 1   documents at the prior address of the . . . pro se party shall be fully effective”).

 2           Thus, while the court is sympathetic to defendants’ plight, there is simply no legal basis to

 3   find that the judgment against them is void. Defendants waived any argument that this court

 4   lacks jurisdiction due to insufficient service of process, and there is no indication that defendants

 5   were deprived notice or the opportunity to be heard. See United Student Aid Funds, Inc., 559

 6   U.S. at 271.

 7           At the same time, plaintiff unacceptably failed to file a timely opposition to defendants’

 8   motion. The Local Rules direct that an “[o]pposition, if any, to the granting of the motion shall

 9   be in writing and shall be filed and served not less than fourteen (14) days preceding the noticed

10   (or continued) hearing date. . . . No party will be entitled to be heard in opposition to a motion at

11   oral arguments if opposition to the motion has not been timely filed by that party.” E.D. Cal. L.R.

12   230(c). The malware attack that was resolved in November does not excuse plaintiff’s failure to

13   file any opposition until December 11, 2018, especially since plaintiff was able to file its

14   November 2, 2018 proposed certification of fact of contempt one week after defendants filed their

15   motion. (ECF Nos. 81, 82.)

16           Moreover, while plaintiff has every right to enforce the judgement against any defendant

17   in this matter, the court is disappointed by plaintiff’s counsel’s disinterest in further settlement

18   negotiations, especially in light of defendants’ undisputed representations that Chris Camp does

19   not own the building in question; that his business has since closed; and that both Camp and

20   Ahmed are willing to work with the owners to ensure that the premises is brought into
21   compliance with the ADA.

22           When Congress passed the American’s with Disabilities Act, it proclaimed its purpose to

23   be “(1) to provide a clear and comprehensive national mandate for the elimination of

24   discrimination against individuals with disabilities; (2) to provide clear, strong, consistent,

25   enforceable standards addressing discrimination against individuals with disabilities; (3) to ensure

26   that the Federal Government plays a central role in enforcing the standards established in this
27   chapter on behalf of individuals with disabilities; and (4) to invoke the sweep of congressional

28   authority, including the power to enforce the fourteenth amendment and to regulate commerce, in
                                                         5
 1   order to address the major areas of discrimination faced day-to-day by people with disabilities.”

 2   42 U.S.C. § 12101. These goals are laudable and well-deserving of strict enforcement. However,

 3   this Act was not intended to be a blunt tool used to impoverish defendants unable to afford

 4   counsel.

 5          CONCLUSION

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. Defendants’ motion to vacate judgment (ECF No. 81) is DENIED.

 8          2. Plaintiff’s opposition to defendant’s motion (ECF No. 89) is STRICKEN.

 9          3. The November 7, 2018 order to show cause (ECF No. 83) is DISCHARGED.

10          4. Within fourteen days of this order, plaintiff’s counsel shall SHOW CAUSE in writing

11              why he should not be sanctioned $250.00 for failing to comply with the Local Rules of

12              this court.

13   Dated: December 14, 2018
                                                     _____________________________________
14
                                                     CAROLYN K. DELANEY
15                                                   UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
